The above entitled matter came duly on for hearing before the Supreme Court of Minnesota, Oscar R. Knutson, Chief Justice, presiding, in chambers, at the State Capitol Building in the city of St. Paul, Minnesota,' on the 20th day of October, 1970, at 2 p.m., upon a motion by the petitioner, the State Board of Law Examiners, for a stay of the above entitled proceeding upon the basis of the stipulation attached to the motion of the petitioner. Kenneth M. Anderson, president, and Herbert C. Davis, counsel for the State Board of Law Examiners, appeared on behalf of the State Board of Law Examiners. The court, being fully advised in the premises, upon motion of the State Board of Law Examiners, .concurred in by the respondent, and upon the stipulation between the respective parties to this proceeding, makes the following order:
It Is Ordered, that the above entitled proceeding be and is hereby stayed upon the conditions recited in this order.
*561It Is Further Ordered that respondent subject himself to the supervision of his accounts, records, and professional affairs by an appointee of the president of the State Board of Law Examiners for a period of 3 years from the date of this order; that respondent furnish such information as may be required by such examiner or examiners as they may request; that the representations, covenants, and agreements contained in the stipulation attached to the motion of the State Board of Law Examiners herein be incorporated in this order and be performed by the respondent as a condition of this order; that respondent notify the petitioner (or any agency then charged with the responsibility for the discipline of attorneys) 60 days prior to the expiration of the 3-year probationary term herein provided; and, unless petitioner or any agency then charged with the responsibility for discipline of attorneys shall make a motion to reopen the proceedings prior to the expiration of the 3-year probationary term herein provided, the proceedings herein be dismissed without further order of the court.
' It Is Further Ordered that in the event that the representations contained in such stipulation shall be untrue or in the event that respondent shall fail to perform the covenants and agreements contained in the stipulation, then the State Board of Law Examiners shall be entitled to exercise any rights, options, or privileges conferred upon it by the terms of the stipulation forming the basis of the motion to stay proceedings herein.
Dated: This 10th day of November, 1970.
By the Court
Oscar R. Knutson Chief Justice